SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: June 13, 2017 (Date of earliest event reported) Commission File No.: 0-25969 URBANONE, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 52-1166660 (I.R.S. Employer Identification No.) 1010 Wayne Avenue 14th Floor Silver Spring, Maryland 20910 (Address of principal executive offices) (301) 429-3200 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07. Submission of Matters to a Vote of Security Holders The following proposals were submitted to the stockholders at the 2017 Annual Meeting ofStockholders held on June 13, 2017 (“Annual Stockholders Meeting”): • The election of Terry L. Jones and Brian W. McNeill as ClassA directors to serve until the 2018 annual meeting of stockholders or until their successors are duly elected and qualified. • The election of Catherine L. Hughes, Alfred C. Liggins,III, D. Geoffrey Armstrong, and Ronald E. Blaylock as directors to serve until the 2018 annual meeting of stockholders or until their successors are duly elected and qualified. • The ratification of BDO USA LLP as our independent registered public accounting firm for the fiscal year ending December31, 2017. For more information about the foregoing proposals, see our proxy statement dated April 28, 2017, the relevant portions of which are incorporated herein by reference. To be elected, each Class A director nominee must receive the affirmative vote of a plurality of the votes cast by the holders of the ClassA common stock.Each Class B director nominees are elected by the holders of ClassA common stock and ClassB common stock voting together as a single class but each share of ClassA common stock is entitled to one vote and each share of ClassB common stock is entitled to ten votes.Members of our board of directors are elected by a plurality of votes cast.This means that the nominees that received the most votes cast were elected to the board, even if they did not receive a majority of votes cast. At the close of business on April 17, 2017, there were 1,663,632 shares outstanding shares of our ClassA common stock and 2,861,843 outstanding shares of our ClassB common stock.Accordingly, a total of 30,282,062 votes could be cast at the meeting.ClassC and ClassD common stock were not entitled to vote on any proposal presented at the meeting. The number of votes cast for and against and the number of abstentions and non-votes with respect to each matter voted upon are set forth below: Board of Director Election Results Class A Director Nominee Votes For VotesWithheld Non-Votes Terry L. Jones Brian W. McNeill Class B Director Nominee Catherine L. Hughes Alfred C. Liggins, III D. Geoffrey Armstrong Ronald E. Blaylock The six nominees were elected to the Board of Directors and will serve as directors until our next annual meeting or until their respective successors are elected and qualified. Ratification of BDO USA LLP as Urban One’s independent registered public accounting firm The results of the voting included29,968,857 votes for,20,581votes against,and 31,144 votes abstained. The appointment was ratified. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. RADIO ONE, INC. /s/ Peter D. Thompson June 16, 2017 Peter D. Thompson Chief Financial Officer and Principal Accounting Officer
